DETAILED ACTION
This action is responsive to the application filed 06/17/2019.
Claims 1-21 are currently pending and have been examined.


Claim Interpretation
	Limitations such as “where the first key and the second key are not associated with the digital wallet” as found in Claims 1 and 13 act as descriptions of data that manipulate neither the system nor the processes being performed. Therefore such limitations do not move to distinguish over prior art.
	Claim 13 recites the limitation “the security database controlling access” and “wherein the security database requires” which are indicative of active processes being performed. However, the claims are directed to a system and not a method. For the purposes of compact prosecution, the limitations have been interpreted to read as the database being configured to perform the recited functions. IF applicant intends for the processes to be interpreted as actively performed, applicant is notified that doing so could potentially result in a hybrid claim. 
	
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Claims 1, 2, 6, 7, 8, 11, 13, 14, 17, 18, 19 recite various forms of the limitations “database configured to receive,” “scrambler configured to delete,” “database is configured to act,”, “database is configured to request,” etc. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Applicant’s specification recites:
FIG. 9 is a block diagram of a computer system that can be used to implement various embodiments described herein. The computer system 900 may be used to implement any of the entities, components or services depicted in the examples of Figures 1-8 (and any other components described in this specification). The computer system 900 includes a bus 901 or other communication mechanism for communicating information and one or more processors (of which one is shown) 903 coupled to the bus 901 for processing information. The computer system 900 also includes main memory 905, such as a random access memory (RAM) or other dynamic storage device, coupled to the bus 901 for storing information and instructions to be executed by the processor 903. Main memory 905 can also be used for storing temporary variables or other intermediate information during execution of instructions by the processor 903. The computer system 900 may further include a read only memory (ROM) 907 or other static storage device coupled to the bus 901 for storing static information and instructions for the processor 903. A storage device 909, such as a magnetic disk or optical disk, is coupled to the bus 901 for persistently storing information and instructions.

Therefore the specification seems to indicate that all devices as listed in the claims are intended to be generic computing devices. 

	


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention is directed to a judicial exception (i.e., an abstract idea not integrated into a practical application) without significantly more. The claims recite a system for providing a key(or pair of keys) for a future transaction. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as discussed below.

Step 1:  In the present application, claims 1-21 are directed to a system which is statutory categories of invention. Thus, the eligibility analysis proceeds to Step 2A.1.

Step 2A.1, regarding independent claim1:  
The judicial exceptions recited in claim 13 are identified in bold below:
verification for threshold transfers of cryptocurrency, comprising:
a security database, the security database communicatively connected to a cryptocurrency exchange and storing records, the security database controlling access to at least a first public- private key pair associated with a digital wallet and the records including an association between a device ID and the public-private key pair; 
wherein the security database requires at least two verification signatures to access the security database, the at least two verification signatures comprising a first key and a second key, where the first key and second key are not associated with the digital wallet; 
wherein the security database is configured to receive a threshold request to enable a threshold transaction of cryptocurrency out of the digital wallet, receive the first key and the second key at the security database, and verify the first key and the second key to enable the threshold transaction; 
wherein the security database is configured to request an out-of-band verification after verifying the first key and the second key; 
a concealable device, including: a casing; a button or switch, the button or switch mounted on the casing; a memory storing the device ID; and a transmitter, the transmitter communicatively connected with the memory and the security database;
wherein the concealable device is configured to transmit the device ID to the security database upon actuation of the button or switch via the transmitter, and 
the security database is configured to provide the public-private key pair to the cryptocurrency exchange upon receipt of the device I D; and 
wherein the out-of-band verification comprises the actuation of the button or switch of the concealable device.

The bolded limitations of claim 1, under the broadest reasonable interpretation, cover steps or functions that fall under certain methods of organizing human activity (e.g. controlling transactions), a category of abstract ideas under the 2019 PEG. For example, the claim limitations recite receiving 
Claim 13 recites a multi-party financial transaction in which a processor facilitates the transaction by requesting, receiving, and verifies data in order to allow transactions. 
Claim 13 thus recites commercial interactions and managing these interactions between people. These interactions include facilitating and satisfying rules, policies, and/or agreements of a transaction between entities or people, such as a financial transaction or a transaction of any kind of asset or consideration, which falls under the abstract ideas category of certain methods of organizing human activity as noted by the 2019 PEG. Some of these interactions further include mental processes (e.g. verifying), another category of abstract ideas under the 2019 PEG. 
According to the Applicant’s Specification [0039] it seems a benefit of applicant’s claims is for a secure storing of bitcoin. Such a result is achievable under traditional commercial interactions of devices and accounts (e.g. the user has multiple available credentials and verification procedures). The present invention describes no more than conventional operations to solve these conventional problems involving the organization of human financial activity. The only difference between the described traditional solutions to these problems and the present invention is the use of a specific arrangement of general purpose computers in a computing environment to facilitate the traditional solutions for organizing human financial activity. That is, the claims merely recite the abstract idea in a computing environment and applies it in said environment.	No additional claim elements differentiate the limitations from processes having common aspects of organizing human activity. 
Therefore, claim 13 falls under (as least) certain methods of organizing human activity (an enumerated group of a judicial exception). Accordingly, claim 13 recites at least one abstract idea (the judicial exception) consistent with the 2019 PEG. 
The analysis thus proceeds to Step 2A.2.

Under Step 2A.2, the claims are evaluated to determine whether the claim elements, when viewed individually or as an ordered combination, contain a concept sufficient to integrate the claimed abstract idea into a practical application.
bold below:
A system for providing out-of-band verification for threshold transfers of cryptocurrency, comprising:
a security database, the security database communicatively connected to a cryptocurrency exchange and storing records, the security database controlling access to at least a first public- private key pair associated with a digital wallet and the records including an association between a device ID and the public-private key pair; 
wherein the security database requires at least two verification signatures to access the security database, the at least two verification signatures comprising a first key and a second key, where the first key and second key are not associated with the digital wallet; 
wherein the security database is configured to receive a threshold request to enable a threshold transaction of cryptocurrency out of the digital wallet, receive the first key and the second key at the security database, and verify the first key and the second key to enable the threshold transaction; 
wherein the security database is configured to request an out-of-band verification after verifying the first key and the second key; 
a concealable device, including: a casing; a button or switch, the button or switch mounted on the casing; a memory storing the device ID; and a transmitter, the transmitter communicatively connected with the memory and the security database;
wherein the concealable device is configured to transmit the device ID to the security database upon actuation of the button or switch via the transmitter, and 
the security database is configured to provide the public-private key pair to the cryptocurrency exchange upon receipt of the device I D; and 
wherein the out-of-band verification comprises the actuation of the button or switch of the concealable device.

The additional elements of out-of-band communications, cryptocurrency, security database, digital wallets, concealable devices including casisngs, buttons, switches, memory, transmitters connected with memories and a database, etc. as described above merely recite a technological environment of generic 
Additional hardware/software elements are recited in neither the claims nor the specifications. Therefore there is no addition to the generally recited computer hardware elements of claim 13 described above. The mere nominal recitation of generic computer elements performing such generic computer functions as recited in claim 13, that is, “receiving,” “verifying,” “storing,” etc. does not differentiate the claim limitations from generic methods of organizing human activities. The computers are merely providing a generic technological environment. 
Similarly the recitation of “cryptocurrency” merely describes a form of information/data utilized in generic computing environments. No specific structural or require processes are recited that would inform that the “token” is anything outside of generic computing data that may be used in the generic computing network as recited.
Therefore the additional claim elements, when viewed individually or as an ordered combination, recite the abstract ideas with mere instructions to implement them in a particular technological environment (here, a network of computers) that includes generic hardware. See MPEP 2106.05(h). In other words, claim 1 does not go beyond generally linking the abstract ideas to a technological environment. 

Further, the judicial exception is not integrated into a practical application because the claim does not improve the functioning of any computerized device nor does it improve another technology or technical process, or provide meaningful limitations beyond generally linking at least one abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. Merely passing information that is traditionally part of financial transactions in a different order or to different entities does not improve a technology or technical process as defined under the 2019 PEG. The use of additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment of a computer network and requires no more than computers performing functions that correspond to acts required to carry out the abstract ideas.


Under Step 2B the claims are evaluated to determine if the claim elements, when viewed individually and as an ordered combination, contain "an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application." Alice, 134 S. Ct. at 2357. Claim 13 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A, using additional elements to perform the generic computer functions noted amounts to no more than mere instructions to apply the abstract ideas using generic computer components and environments, and thus, cannot provide an inventive concept sufficient to transform the abstract idea. Because the instructions and processes embody the abstract ideas, the claim itself is merely a recitation of the abstract ideas and an instruction to apply them on a computer. Therefore, independent claim 13 remains ineligible.

Claims 1, 5, 7, 9, 10 recite language substantially similar to that of claim 13 and therefore are subject to the same analysis as claim 13 above.

Dependent Claims 14 and 2 recite:
wherein the concealable device further comprises: a scrambler, the scrambler configured to delete the device ID from the memory when an attempt is made to extract the device ID from the concealable device in a manner other than actuating the button or switch and transmitting to the security database. 
The step of “delete the device ID from memory” recites the same abstract ideas of claim 13, and the claim recites no further specificity regarding the computing devices aside from a description of a “scrambler” that is defined by the functions it performs, i.e. deletion of information. Therefore the claim merely recites further processes within the abstract idea. Management of data is a standard aspect of organizing human activity that does not require the generic technological environment of a computer 

Dependent Claims 15 and 3 recite: 
wherein the transmitter is communicatively connected to the security database through the Internet.
The description of being connected through the internet recites no further specificity regarding the computing devices aside from a generic descriptor of networks. The claim merely recites generic connections that may be present. Such a description of the arrangement of generic computing devices and inclusion of more devices into a generic network does not integrate the abstract ideas into a practical application. Receiving and storing data from a variety of sources and communication networks is a standard aspect of organizing human activity that does not require the generic technological environment of a computer network. The elements are merely tools to perform the abstract ideas and to apply the judicial exception to a particular technological environment.

Dependent Claims 16 and 4 recite: 
wherein the transmitter is communicatively connected to the security database through a virtual private network. 
The description of being connected through a VPN recites no further specificity regarding the computing devices aside from a generic descriptor of networks. The claim merely recites generic connections that may be present. Such a description of the arrangement of generic computing devices and inclusion of more devices into a generic network does not integrate the abstract ideas into a practical application. Receiving and storing data from a variety of sources and communication networks is a standard aspect of organizing human activity that does not require the generic technological environment of a computer network. The elements are merely tools to perform the abstract ideas and to apply the judicial exception to a particular technological environment.

Dependent Claims 17 and 6 recite: 
wherein the security database is configured to act as an intermediary between the first user and second user and the digital wallet. 
The description of being arranged and connected in a particular manner recites no further specificity regarding the computing devices aside from a generic descriptor of network arrangement. The claim merely recites generic connections that may be present. Such a description of the arrangement of generic computing devices and inclusion of more devices into a generic network does not integrate the abstract ideas into a practical application. Receiving and storing data from a variety of sources and communication networks is a standard aspect of organizing human activity that does not require the generic technological environment of a computer network. The elements are merely tools to perform the abstract ideas and to apply the judicial exception to a particular technological environment.

Dependent Claims 18 and 8 recite: 
wherein the security database is configured to receive a request to enable a low transaction of cryptocurrency out of the digital wallet that is below a threshold, receive the first key, and verify the first key to enable the low transaction. 
The step of receiving data and verifying data fall within the same abstract ideas of claim 13, and the claim recites no further specificity regarding the computing devices. The claim merely recites generic processes of receiving and processing data based on rules. Receiving, storing, and verifying data from a variety of sources is a standard aspect of organizing human activity that does not require the generic technological environment of a computer network. The elements are merely tools to perform the abstract ideas and to apply the judicial exception to a particular technological environment.

Dependent Claims 19 and 11 recite: 
wherein the security database is configured to receive a high threshold request to enable a high threshold transaction of cryptocurrency out of the digital wallet and require satisfaction of a condition. 
The step of receiving data and requesting data fall within the same abstract ideas of claim 13, and the claim recites no further specificity regarding the computing devices. The claim merely recites generic processes of receiving and requesting data based on rules. Receiving, storing, and requesting data from a 

Dependent Claims 20 and 12 recite: 
wherein the condition is a second out-of-band verification. 
The claim recites descriptive, not positively recited limitations of elements. Specifically, claim 20 and 12 recites a narrower interpretation of conditions for verification. This claim does not require any additional steps or functions to be performed and thus does not involve the use of any computing functions. Thus, while the descriptive element may provide further helpful context for the claimed invention, the element does not serve to confer subject matter eligibility of the claimed invention because the limitations modified by this descriptive element are not individually, or combined, more significant that the abstract concepts of the claimed invention. 

Dependent Claim 21 recites: 
wherein the second out-of-band verification is a voice call, text message, security code, gesture control, or email. 
The claim recites descriptive, not positively recited limitations of elements. Specifically, claim 21 recites a narrower interpretation of verification. This claim does not require any additional steps or functions to be performed and thus does not involve the use of any computing functions. Thus, while the descriptive element may provide further helpful context for the claimed invention, the element does not serve to confer subject matter eligibility of the claimed invention because the limitations modified by this descriptive element are not individually, or combined, more significant that the abstract concepts of the claimed invention. 


In summary, the dependent claims considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract ideas into a patent eligible application of the abstract ideas such that the claims amount to significantly more than the abstract ideas themselves. The claims do not recite an improvement to another technology or technical field, recite an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking one or more abstract ideas to a particular technological environment. 
Therefore, the claims are rejected under 35 U.S.C. § 101 as being directed to non‐statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over COINBASE (“Security” 2014) in view of KELLY (US 2013/0036058 A1) and COULTER (US 2010/0121767 A1).
Regarding Claim 1:
COINBASE teaches a system for providing out-of-band verification for …transfers of cryptocurrency, comprising: 
a security database, the security database communicatively connected to a cryptocurrency exchange and storing records, the security database controlling access to at least a first private key associated with a digital wallet and the records including an association between a device ID and the private key; (“Wallets (and private keys) are stored using AES-256 encryption” the security database includes the storage of wallets and keys in association user accounts.  Access to accounts with wallets/keys is regulated based on log in credentials associated with an account.)
a concealable device, including: a casing; a button or switch, a memory storing the device ID; and a transmitter, the transmitter communicatively connected with the memory and the security database; and(mobile phones are connected via transmitter to the coinbase system, this can be achieved via through the coinbase application or website being viewed through the device.)
wherein the concealable device is configured to transmit the device ID to the security database upon actuation of the button or switch via the transmitter, and the security database is configured to provide the private key to the cryptocurrency exchange upon receipt of the device ID. (“Two-factor authentication on all Coinbase accounts” the user device may display stored tokens which may be transmitted via manual inputs, i.e. buttons on the phone interface, and the private keys are released for use upon final verification.)

While the prior art does disclose the use of buttons in the form of making selections on a GUI, the prior art does not explicitly disclose that the button or switch mounted on the casing. Such a description of the buttons seems to be an obvious variation as it would certainly be within the realm of obviousness to one of ordinary skill in the art at the time of applicant’s effective filing to utilize any input mechanism as desired in provide responses for verification. However, for the purposes of compact prosecution, prior art has been provided below:
KELLY, an analogous art of COINBASE and the current application, teaches the button or switch being mounted on the casing ([0026], [0030], [0078], “A computing unit or system may take the form of a computer or set of computers, although other types of computing units or systems may be used, including laptops, notebooks, hand held computers, personal digital assistants, set-top boxes, workstations, computer-servers, main frame computers, mini-computers, PC servers, pervasive computers, network sets of computers, personal computers, such as iPads, iMACs, and MacBooks, kiosks, terminals, point of sale (POS) devices and/or terminals, televisions, or any other device capable of receiving data over a network. A web-client may run Microsoft Internet Explorer, Mozilla Firefox, Google Chrome, Apple Safari, or any other of the myriad software packages available for browsing the internet. …keyboard, mouse and/or any suitable communication or data input modality” any number of computing device structures may be used including laptops which have keyboard/keys for input, mobile devices that may be connected through their casings to keyboards, terminals that may have built in pin pads/keyboards, etc. ) 


COINBASE does not explicitly disclose that the transaction being requested is a threshold transaction. It is noted that such a description of the transaction being a threshold transaction does manipulates neither the processes being performed nor the systems performing the processes. Therefore the description do not move to distinguish over prior art. However, for the purposes of compact prosecution, the description has been addressed by prior art below:
COULTER an analogous art of COINBASE and the current application teaches that transactions may be categorized by thresholds ([0033], “For transactions above the second threshold, the service may require a customer to confirm that they transaction should take place by entering the customer’s verification code”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing to combine the teachings of using threshold to determine various levels of verification to be taken as disclosed by COULTER to the teachings of processing transactions requests and requiring various steps of verification as disclosed by the combination of COINBASE, STANCHFIELD, and KELLY by having the initial process of verification, i.e. multi key/sig verification, be informed by transaction request thresholds in order to improve security and account for higher risk transactions.


Regarding Claim 3: 
COINBASE further teaches wherein the transmitter is communicatively connected to the security database through the Internet. (Image of mobile device that has internet capabilities, KELLY also lists various internet capable devices above.)

Regarding Claim 4: 
KELLY further teaches wherein the transmitter is communicatively connected to the security database through a virtual private network. ([0030], “Communication among the parties may be accomplished through any suitable communication channels, such as, for example, a telephone network, an extranet, an intranet, Internet, point of interaction device (point of sale device, personal digital assistant (e.g., iPhone.RTM., Palm Pilot.RTM., Blackberry.RTM.), cellular phone, kiosk, etc.), online communications, satellite communications, off-line communications, wireless communications, transponder communications, local area network (LAN), wide area network (WAN), virtual private network (VPN), networked or linked devices, keyboard, mouse and/or any suitable communication or data input modality.”)


Claims 5-13, 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over COINBASE (“Security” 2014) in view of STANCHFIELD (US 2015/0269538 A1), KELLY (US 2013/0036058 A1) and COULTER (US 2010/0121767 A1).
Regarding Claim 5: 
 COINBASE further teaches wherein the security database requires [credentials] to access the security database, …where the  [credentials] …are not associated with the digital wallet;  (“In addition to your username and password” username and password are associated with the account not the digital wallet.)
COINBASE does not explicitly disclose, but STANCHFIELD an analogous art of COINBASE and the current application teaches at least two verification signatures… the at least two verification signatures comprising a first key and a second key, ([0042-0053], “Further, multisignature public key 414 can be paired with first private key signature 404 and/or second private key signature 410. As shown in FIG. 4, however, a digital currency transfer event 416 (i.e., access to the multisignature public key) results only from pairing of both first private key signature 404 and second private key signature 410 with multisignature public key 414… Thus, access and/or transfer of digital currency stored in the multisignature public address may require a private key signature from each of the peripheral security devices, thereby increasing a degree of 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing to combine the teachings of having multi key verifications as disclosed by STANCHFIELD to the teachings of processing transactions with a two factor verification after initial logins as disclosed by the combination of COINBASE and KELLY by having the initial login process include a multi key verification process in order to increase security.

Regarding Claim 6: 
COINBASE further teaches wherein the security database is configured to act as an intermediary between the first user and second user and the digital wallet. (Coinbase verification systems act as an intermediary between users and wallets/keys)

Regarding Claim 7: 
STANCHFIELD further teaches wherein the security database is configured to receive a threshold request to enable a threshold transaction of cryptocurrency out of the digital wallet, receive the first key and the second key at the security database, and verify the first key and the second key to enable the threshold transaction. ([0042-0053], “Further, multisignature public key 414 can be paired with first private key signature 404 and/or second private key signature 410. As shown in FIG. 4, however, a digital currency transfer event 416 (i.e., access to the multisignature public key) results only from pairing of both first private key signature 404 and second private key signature 410 with multisignature public key 414… Thus, access and/or transfer of digital currency stored in the multisignature public address may require a private key signature from each of the peripheral security devices, thereby increasing a degree of security.” Access to a service (public key 414 being utilized for transactions) is only provided once a first and second key (first private key signature 404 and second private key signature 410) are provided.)

Regarding Claim 8: 
 Prior art further teaches wherein the security database is configured to receive a request to enable a low transaction of cryptocurrency out of the digital wallet that is below a threshold, receive the first key, and verify the first key to enable the low transaction. (STANCHFIELD: [0042-0053], “Further, multisignature public key 414 can be paired with first private key signature 404 and/or second private key signature 410. As shown in FIG. 4, however, a digital currency transfer event 416 (i.e., access to the multisignature public key) results only from pairing of both first private key signature 404 and second private key signature 410 with multisignature public key 414… Thus, access and/or transfer of digital currency stored in the multisignature public address may require a private key signature from each of the peripheral security devices, thereby increasing a degree of security.” Keys are required for transactions regardless of threshold values.)

Regarding Claim 9: 
 COINBASE further teaches wherein the security database is configured to request an out- of-band verification after verifying the first key and the second key. (“Two-factor authentication on all Coinbase accounts” the user device may display stored tokens which may be transmitted via manual inputs, i.e. buttons on the phone interface, and the private keys are released for use upon final verification.)

Regarding Claim 10: 
COINBASE further teaches wherein the out-of-band verification comprises the actuation of the button or switch of the concealable device. (“Two-factor authentication on all Coinbase accounts” the user device may display stored tokens which may be transmitted via manual inputs, i.e. buttons on the phone interface, and the private keys are released for use upon final verification.)

Regarding Claim 11: 
 COULTER further teaches wherein the security database is configured to receive a high threshold request to enable a high threshold transaction of cryptocurrency out of the digital wallet and require satisfaction of a condition. ([0033], “For transactions above the second threshold, the service may require a customer to confirm that they transaction should take place by entering the customer’s verification code”)

Regarding Claim 12: 
While the prior art does not explicitly disclose wherein the condition is a second out-of-band verification. The prior art does disclose the usage of out of band verifications as well as multiple instances of verifying users. Therefore it would most certainly have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing to include as many verifications, including those out of band, as desired. Furthermore such inclusions merely act as a duplication of parts/processes which do not move to distinguish over prior art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)

Regarding Claim 13:
COINBASE teaches a system for providing out-of-band verification for threshold transfers of cryptocurrency, comprising: a security database, the security database communicatively connected to a cryptocurrency exchange and storing records, the security database controlling access to at least a [key] associated with a digital wallet and the records including an association between a device ID and the [key]; (“Wallets (and private keys) are stored using AES-256 encryption” the security database includes the storage of wallets and keys in association user accounts.  Access to accounts with wallets/keys is regulated based on log in credentials associated with an account.)
wherein the security database requires [credentials] to access the security database, …where the  [credentials] …are not associated with the digital wallet;  (“In addition to your username and password” username and password are associated with the account not the digital wallet.)
wherein the security database is configured to request an out-of-band verification after verifying  [credentials]… (“Two-factor authentication on all Coinbase accounts” the user device may display stored tokens which may be transmitted via manual inputs, i.e. buttons on the phone interface, and the private keys are released for use upon final verification.)
a concealable device, including: a casing; a button or switch, …a memory storing the device ID; and a transmitter, the transmitter communicatively connected with the memory and the security database; 
wherein the concealable device is configured to transmit the device ID to the security database upon actuation of the button or switch via the transmitter, and the security database is configured to provide the [key] to the cryptocurrency exchange upon receipt of the device I D; and wherein the out-of-band verification comprises the actuation of the button or switch of the concealable device. (“Two-factor authentication on all Coinbase accounts” the user device may display stored tokens which may be transmitted via manual inputs, i.e. buttons on the phone interface, and the private keys are released for use upon final verification.)
COINBASE does not explicitly disclose, but STANCHFIELD an analogous art of COINBASE and the current application teaches at least two verification signatures… the at least two verification signatures comprising a first key and a second key,… wherein the security database is configured to receive a …request to enable a …transaction of cryptocurrency out of the digital wallet, receive the first key and the second key at the security database, and verify the first key and the second key to enable the… transaction;… first key and second key…  the first key and the second key;   ([0042-0053], “Further, multisignature public key 414 can be paired with first private key signature 404 and/or second private key signature 410. As shown in FIG. 4, however, a digital currency transfer event 416 (i.e., access to the multisignature public key) results only from pairing of both first private key signature 404 and second private key signature 410 with multisignature public key 414… Thus, access and/or transfer of digital currency stored in the multisignature public address may require a private key signature from each of the peripheral security devices, thereby increasing a degree of security.” Access to a service (public key 414 being utilized for transactions) is only provided once a first and second key (first private key signature 404 and second private key signature 410) are provided.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing to combine the teachings of having multi key verifications as disclosed by STANCHFIELD to the teachings of processing transactions with a two factor verification after initial logins as disclosed by COINBASE by having the initial login process include a multi key verification process in order to increase security.

first public- private key pair (While COINBASE does disclose storing the private key. Though it would seem to be an obvious inference given that the public key is the public address of the wallet and therefore some notation of the public key would be expected to be stored with the private key being stored, it does not seem to explicitly state that it is performed.)
KELLY, an analogous art of COINBASE and the current application, teaches  a first public-private key pair. ([0042], “system 100 (e.g., authentication network database 112) may generate and/or store a public and private key pair, and this pair may be uniquely associated with the payment network/transaction account issuer (e.g., American Express) that issued the individual's transaction account” public/private key pairs may be assigned and stored securely) 
 It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of storing both the public and private keys together as disclosed by KELLY to the teachings of storing keys as disclosed by the combination of COINBASE and STANCHFIELD by having the associated key be explicitly stored together in order to have all relevant data be readily available. 

 While the prior art does disclose the use of buttons in the form of making selections on a GUI, the prior art does not explicitly disclose that the button or switch mounted on the casing. Such a description of the buttons seems to be an obvious variation as it would certainly be within the realm of obviousness to one of ordinary skill in the art at the time of applicant’s effective filing to utilize any input mechanism as desired in provide responses for verification. However, for the purposes of compact prosecution, prior art has been provided below:
KELLY further teaches the button or switch being mounted on the casing ([0026], [0030], [0078], “A computing unit or system may take the form of a computer or set of computers, although other types of computing units or systems may be used, including laptops, notebooks, hand held computers, personal digital assistants, set-top boxes, workstations, computer-servers, main frame computers, mini-computers, PC servers, pervasive computers, network sets of computers, personal computers, such as iPads, iMACs, and MacBooks, kiosks, terminals, point of sale (POS) devices and/or terminals, televisions, or any other device capable of receiving data over a network. A web-client may run Microsoft Internet Explorer, Mozilla 

COINBASE does not explicitly disclose that the transaction being requested is a threshold transaction. It is noted that such a description of the transaction being a threshold transaction does manipulates neither the processes being performed nor the systems performing the processes. Therefore the description do not move to distinguish over prior art. However, for the purposes of compact prosecution, the description has been addressed by prior art below:
COULTER an analogous art of COINBASE and the current application teaches that transactions may be categorized by thresholds ([0033], “For transactions above the second threshold, the service may require a customer to confirm that they transaction should take place by entering the customer’s verification code”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing to combine the teachings of using threshold to determine various levels of verification to be taken as disclosed by COULTER to the teachings of processing transactions requests and requiring various steps of verification as disclosed by the combination of COINBASE, STANCHFIELD, and KELLY by having the initial process of verification, i.e. multi key/sig verification, be informed by transaction request thresholds in order to improve security and account for higher risk transactions.


Regarding Claim 15: 
COINBASE wherein the transmitter is communicatively connected to the security database through the Internet. (Image of mobile device that has internet capabilities, KELLY also lists various internet capable devices above.)

Regarding Claim 16: 
KELLY further teaches wherein the transmitter is communicatively connected to the security database through a virtual private network. ([0030], “Communication among the parties may be accomplished through any suitable communication channels, such as, for example, a telephone network, an extranet, an intranet, Internet, point of interaction device (point of sale device, personal digital assistant (e.g., iPhone.RTM., Palm Pilot.RTM., Blackberry.RTM.), cellular phone, kiosk, etc.), online communications, satellite communications, off-line communications, wireless communications, transponder communications, local area network (LAN), wide area network (WAN), virtual private network (VPN), networked or linked devices, keyboard, mouse and/or any suitable communication or data input modality.”)

Regarding Claim 17: 
COINBASE further teaches wherein the security database is configured to act as an intermediary between the first user and second user and the digital wallet. (Coinbase verification systems act as an intermediary between users and wallets/keys)

Regarding Claim 18: 
 Prior art further teaches wherein the security database is configured to receive a request to enable a low transaction of cryptocurrency out of the digital wallet that is below a threshold, receive the first key, and verify the first key to enable the low transaction. (STANCHFIELD: [0042-0053], “Further, multisignature public key 414 can be paired with first private key signature 404 and/or second private key signature 410. As shown in FIG. 4, however, a digital currency transfer event 416 (i.e., access to the multisignature public key) results only from pairing of both first private key signature 404 and second private key signature 410 with multisignature public key 414… Thus, access and/or transfer of digital currency stored in the multisignature public address may require a private key signature from each of the peripheral security devices, thereby increasing a degree of security.” Keys are required for transactions regardless of threshold values.)

Regarding Claim 19: 
 COULTER further teaches wherein the security database is configured to receive a high threshold request to enable a high threshold transaction of cryptocurrency out of the digital wallet and require satisfaction of a condition. ([0033], “For transactions above the second threshold, the service may require a customer to confirm that they transaction should take place by entering the customer’s verification code”)

Regarding Claim 20: 
While the prior art does not explicitly disclose wherein the condition is a second out-of-band verification. The prior art does disclose the usage of out of band verifications as well as multiple instances of verifying users. Therefore it would most certainly have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing to include as many verifications, including those out of band, as desired. Furthermore such inclusions merely act as a duplication of parts/processes which do not move to distinguish over prior art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)

Regarding Claim 21: 
COULTER further teaches wherein the second out-of-band verification is a voice call, text message, security code, gesture control, or email. ([0031], “FIG. 2B illustrates a two-step authorization process performed by the intermediary service. After authenticating the initial authorization request from the acquirer 108, at a step 4a the intermediary service 204 transmits a transaction notification message to a mobile device 206 that is associated with the customer. The mobile device may be a mobile phone, a smart phone, a media player (e.g., an Apple iPod, or iTouch), a mobile game device (e.g. a Nintendo GameBoy, a Sony PSP), a personal digital assistant (PDA), an email device (e.g., a Blackberry), or any other device that may send and receive wireless transmissions. The transaction notification message is transmitted to the mobile device via an XMPP message using the retrieved address of the mobile device. The XMPP message may be sent using a data channel, such as a data network implementing TCP/IP provided by a wireless service provider. The message may be sent to a standard TCP port, such as port 5222. The retrieved address may be, for example, a telephone number, network address, or e-mail address associated with the mobile device. The transaction notification message includes transaction information 
Furthermore such inclusions of requiring security codes merely act as a duplication of parts/processes which do not move to distinguish over prior art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over COINBASE (“Security” 2014) in view of KELLY (US 2013/0036058 A1) and COULTER (US 2010/0121767 A1) as applied above in further view of BILLAU (US 2013/0157618 A1).
Regarding Claim 2: 
BILLAU, an analogous art of COINBASE and the current application, teaches wherein the concealable device further comprises: a scrambler, the scrambler configured to delete the device ID from the memory when an attempt is made to extract the device ID from the concealable device in a manner other than actuating the button or switch and transmitting to the security database. ([0103], “In response, the tamper detection mechanism may take any suitable action, including actions to protect sensitive information, such as not allowing MIOP@NodeB to boot the next time, erasing keys in key storage 2702, and actions to sound an alarm that the tampering has occurred.”)\
It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing to combine the teachings of removing information based on potential malicious actions as disclosed by BILLAU to the teachings of storing identifiers as disclosed by the combination of COINBASE, and KELLY by having the data be erased if not properly utilized in order to increase security.


14 is rejected under 35 U.S.C. 103 as being unpatentable over COINBASE (“Security” 2014) in view of STANCHFIELD (US 2015/0269538 A1), KELLY (US 2013/0036058 A1) and COULTER (US 2010/0121767 A1) as applied above in further view of BILLAU (US 2013/0157618 A1).
Regarding Claim 14: 
BILLAU, an analogous art of COINBASE and the current application, teaches wherein the concealable device further comprises: a scrambler, the scrambler configured to delete the device ID from the memory when an attempt is made to extract the device ID from the concealable device in a manner other than actuating the button or switch and transmitting to the security database. ([0103], “In response, the tamper detection mechanism may take any suitable action, including actions to protect sensitive information, such as not allowing MIOP@NodeB to boot the next time, erasing keys in key storage 2702, and actions to sound an alarm that the tampering has occurred.”)\
It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing to combine the teachings of removing information based on potential malicious actions as disclosed by BILLAU to the teachings of storing identifiers as disclosed by the combination of COINBASE, STANCHFIELD, KELLY, and COULTER by having the data be erased if not properly utilized in order to increase security.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. YANG (US 2015/0287026 A1) teaches the usage of multi-signature systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453. The examiner can normally be reached 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHANN Y CHOO/            Primary Examiner, Art Unit 3685                                                                                                                                                                                            02/04/2022